            Case 2:18-cv-00914-GMN-DJA Document 31 Filed 12/07/20 Page 1 of 2



1
     SAO
2    SYLVESTER & POLEDNAK, LTD.
     ALLYSON R. NOTO, ESQ.
3    Nevada Bar No. 8286
     1731 Village Center Circle
4
     Las Vegas, Nevada 89134
5    Telephone: (702) 952-5200
     Facsimile: (702) 952-5205
6    Email: allyson@sylvesterpolednak.com
     Attorneys for Plaintiff Celtic Bank Corporation
7

8                                          DISTRICT COURT

9                                    CLARK COUNTY, NEVADA
10     CELTIC BANK CORPORATION, successor- 2:18-cv-00914-GMN-CWH
       in-interest to SILVER STATE BANK by
11
       acquisition of assets from the FDIC as STIPULATION AND ORDER TO
12     Receiver for Silver State Bank, a Utah banking DISMISS WITH PREJUDICE
       corporation organized and in good standing
13     under the laws of the State of Utah,

14                           Plaintiff,
15     v.
16     MARK LEE BLACKWELL, an individual;
       BLACKWELL GENERAL ENGINEERING,
17
       INC., a California corporation; BLACKWELL
18
       ENVIRONMENTAL, LLC, a domestic
       limited liability company; LAS VEGAS
19     PIPELINE, LLC, a domestic limited liability
       company; and DOE Individuals I through X;
20     and ROE Corporations and Organizations I
       through V, inclusive,
21
                             Defendants.
22

23          CELTIC BANK CORPORATION, successor-in-interest to SILVER STATE BANK by
24   acquisition of assets from the FDIC as Receiver for Silver State Bank, a Utah banking corporation
25   organized and in good standing under the laws of the State of Utah (“Plaintiff”), by and through
26
     its attorney of record, Allyson R. Johnson, Esq. with the law firm of Sylvester & Polednak, Ltd.;
27                                                     1

28
           Case 2:18-cv-00914-GMN-DJA Document 31 Filed 12/07/20 Page 2 of 2



1
     and MARK LEE BLACKWELL, an individual; BLACKWELL GENERAL ENGINEERING,
2
     INC., a California corporation; BLACKWELL ENVIRONMENTAL, LLC, a domestic limited
3
     liability company; LAS VEGAS PIPELINE, LLC, a domestic limited liability company
4
     (collectively, “Defendants”), by and through their attorney of record, James E. Shapiro, Esq., with
5
     the law firm of Smith & Shapiro, hereby stipulate and agree to dismiss all claims asserted by the
6
     Plaintiff against the Defendants in the above-referenced Complaint, with prejudice, with each
7
     party to bear their own fees and costs.
8
            IT IS SO STIPULATED.
9
      DATED this 7th day of December, 2020.              DATED this 7th day of December, 2020.
10
      SYLVESTER & POLEDNAK, LTD.                         SMITH & SHAPIRO
11
             /s/ Allyson R. Johnson                  /s/ James E. Shapiro
12
      By __________________________             By __________________________
13          Allyson R. Johnson, Esq.                James E. Shapiro, Esq.
            1731 Village Center Circle              3333 E. Serene Ave., Suite 130
14
            Las Vegas, Nevada 89134                 Henderson, Nevada 89074
15          Attorneys for Plaintiff Celtic Bank     Attorney for Defendants
            Corporation
16

17
                                                   IT IS SO ORDERED.
18
                                                               7 day of December, 2020.
                                                   Dated this ____
19

20

21                                                 ___________________________
                                                   Gloria M. Navarro, District Judge
22
                                                   UNITED STATES DISTRICT COURT
23

24

25

26

27                                                   2

28
